Ellison, J.
Plaintiff brought this action of replevin for ninety-six head of hogs. At the close of his testimony a demurrer was interposed and sustained, and he appeals.
It appears that the Third National Bank of Sedalia brought suit by attachment against one G. T. Williamson, who had absconded. The attachment was placed in the hands of plaintiff, as sheriff of Johnson county. Williamson was feeding a lot of cattle for Shelton and Ball, defendants in this suit, under some kind of an arrangement which was not developed by the testimony. *171The hogs in suit were “running after the cattle.” Plaintiff levied, or attempted to levy, this attachment on these hogs on December 21, 1885. The validity of this levy is the sole question in the case. It was made in the following manner : The sheriff went to Williamson5 s farm, where he found the hogs running in the feed-lot and in the adjoining fields. Williamson had absconded, leaving his hired hand in charge of the cattle and hogs. The sheriff found this hand and another man at the farm, and he told them he had levied on the hogs, and put them in charge of the hired man, who already had them in charge for Williamson, with directions to feed them and keep them for him. He also endorsed on the writ that he levied on “ one hundred and nine head of two and three-year-old steers of various colors, located on the Joseph Jones farm, in the southeastern part of said county. One hundred head, more or less, of stock hogs on the Gf. T. Williamson farm, in the same neighborhood.” The sheriff did not count the hogs, as “ they were too much scattered ; some were in the feed-lot, some about the hay-stacks, some in the yard, and some in a field of forty or fifty acres. He did not see all of them, but thought a half-dozen was as many as he failed to see. He was satisfied there was a hundred head.55 He took no receipt from the hired man, nor did he leave any evidence of his levy, except placing them in charge of the hired man, as he had found them. ■ He expected them' to continue to run with the cattle till he could make other arrangements. The hired man left the country in four or' five days after the levy. His leaving was unknown to the sheriff till a week or more afterwards, when he, the sheriff, wrote a letter to a man living near, to take charge of the hogs, but to allow them to remain where they were. About the time the hired man ran off, defendants, Shelton and Ball, took charge of the cattle and hogs, and fed them till they drove them off to the railway for shipment, when they were replevied in this *172action. There was no evidence to show that Shelton .and Ball knew of the alleged levy.
It is said by Freeman,- in his work on Executions, •section 260, that in determining whether a given state of facts establishes a valid levy, we must consider: “1. The statute of the particular state in which the levy is drawn in question. 2. The person against whose rights the levy is sought to be asserted; and 3, the character of the property upon which the levy was attempted to be made.”
Our statute on the levy of,attachments is stricter than that of many of the states. It is as follows (sec. •420): “ IV. When goods and chattels, money, or evidences of debt, are to be attached, the officer shall take the same and keep them in his custody, if accessible; .and if not accessible, he shall declare to the person in possession thereof that he attaches the same in his liands, and summon such person as garnishee.” If the property is accessible, it must not only be taken, but it -must be kept in the custody of the officer. It is evident from this statute that the custody of the officer must •be exclusive of that of the owner. The property must be taken and kept from him. “It is of especial im-portance that an officer should not leave attached property in the possession of the defendant, unless authorized thereto by some statutory provision.” Drake on Attachment, sec. <292a, and authorities cited; also, Freeman on Ex., sec. 261. I regard the property in this •case as having been left in the possession of the defend.ant. It was left with his servant who already had it in -charge. The servant’s possession was that of the master. It is true the ’ sheriff might well have left the property in charge of his own agent or servant; but it •certainly would be against the spirit of the law to say he may make of the defendant, or of the defendant’s .servant, who continues in. defendant’s employ, an agent •or servant for himself ; the object qnd intent of the law -would thus be thwarted. Burrows v. Stoddard, 3 Conn. *173160; Flanagan v. Wood, 33 Vt. 332; Dunkler v. Fales, 5 N. H. 527; Tainter v. Williams, 7 Conn. 271.
But if it should be conceded that the sheriff might leave the property in the hands of the defendant, or the defendant’s servant, or make a bailee of them, a difficulty would yet prevent a recovery on this action. Thebailee in this case, whose possession is contended to be-that of the sheriff, abandoned the possession of the-property, leaving no one in charge of them, and thus the property remained for some two weeks. In such case we must hold the attachment released.
In this case the levy is being asserted, not against the rights of the defendant in the writ, but -against third parties; when such is the fact greater strictness is required in the levy than if the rights of the defendant were alone concerned. Freeman on Ex., sec. 260; Drake on Attachments, sec. 255a.
Our conclusion is, the judgment should be affirmed, and it is so ordered.
Hall, J., concurs.